Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
3. 	The amendments filed on 04/08/2021 have been fully considered and are made of record.
	a. Claims 1 and 18 have been amended.

Response to Arguments

4.	Applicant’s arguments with respect to claim(s) filed on 04/08/2021 have been considered but are moot because the new ground of rejection has been applied to amended limitation.
Claim Rejections - 35 USC § 103

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claim(s) 1-6 and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Omeragic et al. (Pub No. Us 2017/0176629 A1; hereinafter Omeragic) in view of Seki et al (Pub No. US 2005/0021701 A1; hereinafter Seki).

Regarding Claim 1, Omeragic teaches a method for determining properties of a pipe string using multi-channel induction measurements (See Fig. 2; [0034]), comprising:
disposing a multi-channel induction tool in a cased hole (See Fig. 2; [0034]);
obtaining a multi-channel measurement (See [0035]-[0036]);
forming a log from the multi-channel measurement (See [0037]);

performing a search to find a set of pipe material properties that minimize a mismatch (See mismatch in Fig. 6; See [0065]) between the abnormality and a simulated response (simulated is modeled tool response; See [0038]-[0051]); and
inverting the log to estimate the set of pipe material properties at one or more depth points using the set of pipe material properties (See [0038]).
Omeragic is silent about extracting at least one abnormality from the log.
Seki teaches extracting at least one abnormality from the log (See [0052]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Omeragic by extracting at least one abnormality from the log, as taught by Seki in order to improve an application program based upon an analysis result of log information (Seki, [0002])
Regarding Claim 2, Omeragic in view of Seki teaches the method of claim 1. Omeragic further teaches wherein the multi-channel measurement comprises multi-frequencies and multi-spacing measurements (See [0054]) recorded using a frequency-domain eddy current technique (See [0029]).
Regarding Claim 3, Omeragic in view of Seki teaches the method of claim 1. Omeragic further teaches wherein the multi-channel measurement comprises measurements at a receiver with different sizes (different thickness; See [0029]) and at different time delays (areas of metal has greater phase change; See [0029]) using a time-domain eddy current technique (See [0029], [0037]).
Regarding Claim 4, Omeragic in view of Seki teaches the method of claim 1. Omeragic further teaches wherein the multi-channel measurement is performed with a plurality of transmitters active at different times (See [0029], [0034]-[0035]).
Regarding Claim 5, Omeragic in view of Seki teaches the method of claim 1. Omeragic further teaches wherein the set of pipe material properties include a magnetic permeability and an electrical conductivity of each pipe (See [0038]), or an averaged value for all pipes.
Regarding Claim 6, Omeragic in view of Seki teaches the method of claim 1. Omeragic further teaches wherein the abnormality corresponds to known metal thickness is a collar on at least one of the pipes (See [0029]) and the at least one of the pipes is part of the pipe material properties (See [0034]).
Regarding Claim 8, Omeragic in view of Seki teaches the method of claim 1. Omeragic further teaches  wherein inverting the log to estimate the set of pipe material properties (See [0037]) is parallelized on multiple processors (See [0005]).
Regarding Claim 9, Omeragic in view of Seki teaches the method of claim 1. Omeragic further teaches wherein the set of pipe material properties includes an individual thickness of each pipe (See [0007]), a percentage metal loss or gain of each pipe, an individual magnetic permeability of each pipe, an individual electrical conductivity of each pipe, a total thickness of each pipe, an eccentricity of each pipe, or an inner diameter of each pipe.
Regarding Claim 10, Omeragic in view of Seki teaches the method of claim 1. Omeragic further teaches wherein the multi-channel measurement is calibrated prior to running an inversion to a difference between measured and simulated responses using known pipe nominals and pipe material properties (in Fig. 3 106 is done prior to 108).
Regarding Claim 11, Omeragic in view of Seki teaches the method of claim 1. Omeragic teaches wherein the inversion employs a self calibrating cost function, making it unnecessary to calibrate the log (See [0063]-[0065]).
Regarding Claim 12, Omeragic in view of Seki teaches the method of claim 1. Omeragic further teaches wherein the set of pipe material properties includes collar features and wherein the collar features are the relative deviation of the signal from a nominal signal (See [0029]).
Regarding Claim 13, Omeragic in view of Seki teaches the method of claim 1. Omeragic further teaches wherein the inverting the set of pipe material properties is performed using a linear search over a search set (See [0041]-[0042]) and wherein the linear search for the set of pipe material properties is parallelized on multiple processors (See [0005]).
Regarding Claim 14, Omeragic in view of Seki teaches the method of claim 1. Omeragic further teaches wherein a valid subset of multi-channel measurements are chosen for the inversion of the set of pipe material properties, using an automatic algorithm based on a well plan, a signal quality, and a conformity with a forward model (See [0039]-[0043]).
Regarding Claim 15, Omeragic in view of Seki teaches the method of claim 1. Omeragic further teaches wherein the inverting the log to estimate the set of pipe material properties further comprises employing a cost function that includes a regularization term (See [0038]).
Regarding Claim 16, Omeragic in view of Seki teaches the method of claim 1. Omeragic further teaches further comprising choosing an optimum regularization term by minimizing a correlation between thickness curves (See [0038]-[0039], [0053]).
Regarding Claim 17, Omeragic in view of Seki teaches the method of claim 1. Omeragic further teaches further comprising removing an inversion artifact is by an automated algorithm using collar locations found previously (See [0038]), 
Regarding Claim 18, Omeragic teaches a system for detecting an abnormality in a plurality of pipes comprising: a multi-channel induction tool (See Fig. 2; [0034]) comprising:
at least one transmitter (57 in fig. 2; See [0034]), wherein the transmitter is configured to emit an electromagnetic field (See [0035]); and
at least one receiver (66, 68 in Fig. 2; See [0035]), wherein the receiver is configured to record a secondary electromagnetic field (See [0035]); and
an information handling system (16 in fig. 2; See [0035]) configured to:
form a log of a multi-channel measurement from the at least one receiver (See [0037]); 
identify at least one abnormality (“abnormality” is interpreted as degradation or corrosion) that corresponds to known metal thickness (See [0029], [0054]); 

invert the log to estimate the set of pipe material properties at one or more depth points using the set of pipe material properties (See [0038]).
Omeragic is silent about extract at least one abnormality from the log.
Seki teaches extracting at least one abnormality from the log (See [0052]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Omeragic by extracting at least one abnormality from the log, as taught by Seki in order to improve an application program based upon an analysis result of log information (Seki, [0002])
Regarding Claim 19, Omeragic in view of Seki teaches the system of claim 18. Omeragic further teaches wherein the set of pipe material properties includes an individual thickness of each pipe (See [0007]), a percentage metal loss or gain of each pipe, an individual magnetic permeability of each pipe, an individual electrical conductivity of each pipe, a total thickness of each pipe, an eccentricity of each pipe, or an inner diameter of each pipe.
Regarding Claim 20, Omeragic in view of Seki teaches the system of claim 18. Omeragic further teaches wherein the information handling system is further configured to remove an inversion artifact by an automated algorithm using collar locations found previously (See [0038]), wherein the inversion artifact is a ghost collar, a double peak, or an eccentricity effect (See [0039], [0059]).
7.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Omeragic in view of Seki further in view of Gelpi et al. (Patent No. US 5,101,559; hereinafter Gelpi).
Regarding Claim 7, Omeragic in view of Seki teaches the method of claim 1, wherein where the set of pipe material properties are inverted in at least two inversion zones, wherein a plurality of pipes, an individual weights of the plurality of pipes, an individual inner diameters of the plurality of pipes are invariant in each inversion zone (Omeragic ; See [0045]-[0050]). 
Omeragic in view of Seki is silent about wherein the abnormality corresponds to known metal thickness as a transition between two inversion zones.
Gelpi teaches wherein the abnormality (corrosion) corresponds to known metal thickness as a transition between two inversion zones (upper zone and lower zone of zone 5; See Col. 5, Lines 29-35).
.

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Monday through Friday 8am to 5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phan Huy can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZANNATUL FERDOUS/Examiner, Art Unit 2867                                                                                                                                                                                                        

                                                                                                                                                                                                   /CHRISTOPHER P MCANDREW/Examiner, Art Unit 2858